Citation Nr: 0705982	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-02 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for residuals of right 
ankle injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to March 
1981.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a November 2001 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois that denied an evaluation in excess of 20 percent 
for service-connected right ankle disability.

The appellant was afforded a videoconference hearing at the 
RO in September 2004 before the undersigned Veterans Law 
Judge sitting at Washington, DC.  The transcript is of 
record.  The case was remanded by a decision of the Board 
dated in November 2004.  

The Board observes that in correspondence dated in May 2005 
and May 2006, the appellant appears to claim that he now has 
spine and neck problems related to right ankle disability, 
and that he is unemployable on account of the service-
connected disorder.  These matters are referred to the RO for 
appropriate consideration.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

A claim for an increased rating for service-connected 
residuals of right ankle injury was received in May 2001.  

The veteran contends that the symptomatology associated with 
his service-connected right ankle disability is more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrants a higher rating.  

Review of the record discloses that in a letter dated in May 
2006, the veteran wrote that he had been told by his treating 
physician that he needed ankle fusion, and that he had been 
set up for surgery the following month.  During the course of 
a VA compensation examination some days later in May 2006, 
the examiner referred to a letter submitted by the veteran 
written by Dr. R. R., the veteran's treating orthopedist, who 
recommended an ankle fusion arthrodesis.  The veteran related 
that this was scheduled to be done within a month.  In 
comments following the examination, the examiner stated that 
if ankle fusion were performed and was successful, the 
veteran would have total ankylosis.  Dr. R.'s letter is of 
record.  

The Board observes that there is no further reference to 
right ankle surgery in the claims folder and it is not known 
whether or not this was accomplished.  The Board thus finds 
that it is incumbent upon VA to try to secure clinical 
records that may portend increased disability with respect to 
the service-connected right ankle disorder.  Therefore, the 
veteran should be contacted and asked to provide the 
operation report and attendant clinical records from Dr. R., 
or requested to submit authorization for VA to obtain such 
records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and insure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any other 
legal precedent are fully complied with 
and satisfied.  The appellant should 
specifically be told to submit any 
evidence in support of the claim he has 
in his possession, specifically, the 
operative report from any right ankle 
surgery.  

2.  The veteran should be contacted by 
letter and requested to complete and 
return an appropriate release form so 
that VA can obtain medical record from 
Dr. R., specifically, the report of any 
operation performed on the right ankle 
subsequent to May 2006. 

3.  If and only if there is objective 
evidence that the veteran had surgery 
on his right ankle, he should be 
scheduled for a current VA orthopedic 
examination, to include a functional 
capacity evaluation, for purposes of 
assessing the severity of his service-
connected right ankle disorder.  The 
claims folder and a copy of this remand 
should be provided to the examiner in 
connection with the examination.  The 
examiner must indicate whether or not 
the claims folder was reviewed.  All 
indicated tests and studies deemed 
necessary should be conducted and 
clinical findings should be reported in 
detail.  The examination report should 
reflect consideration of the veteran's 
documented medical history, current 
complaints, and other assertions, etc.

The report of the examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected right ankle 
disability.  The examiner should 
indicate whether ankylosis is present, 
and if so, provide the degrees of 
fixation in terms of plantar flexion 
and dorsiflexion.  The examiner should 
indicate whether or not there is 
evidence of abduction, adduction, 
inversion or eversion deformity.  It 
should also be noted whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected disability.  In 
addition, the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  The examiner 
should express such functional loss in 
terms of additional degrees of 
limitation of motion (beyond that 
clinically shown).

The examiner should set forth a 
complete rationale for the opinions 
expressed in the clinical report.

4.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, or if any requested 
action is not undertaken or deficient, 
it should be returned to the examiner 
for necessary corrective action. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



